Citation Nr: 0607801	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-27 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran had active service as a Philippine Scout from 
April 1946 to March 1949.  The appellant seeks benefits as 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied service 
connection for the veteran's cause of death.  In June 2005, 
the veteran testified before the Board at a travel board 
hearing that was held at the RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the claimant have 
been provided, and all evidence necessary for adjudication of 
the claim has been obtained.

2.  Many years after service, the veteran sustained a 
myocardial infarction, from which he died in April 1990.  
This condition was not caused by any incident of service.

3.  At the time of the veteran's death, service connection 
was not established for any disorders.

4.  The veteran did not die of a service-connected 
disability.






CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2005).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular disease 
and pulmonary tuberculosis, if they are shown to be manifest 
to a degree of 10 percent or more within one year following 
the veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in April 1990.  An April 1990 death 
certificate listed his immediate cause of death as 
undetermined.  A subsequent certificate of post-mortem 
examination identified his cause of death as massive 
myocardial infarction.

The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the veteran had a 
history of pulmonary tuberculosis related to his period of 
active service that caused or contributed to his fatal 
myocardial infarction.  The Board notes that the RO denied 
the veteran service connection for a chest condition in a 
June 1969 rating decision.  The evidence of record does not 
show that the veteran had tuberculosis while in recognized 
service or within any applicable presumptive period following 
his service.

In evaluating whether the veteran is entitled to presumptive 
service connection, the Board notes that there is no evidence 
of treatment for or diagnosis of a heart condition prior to 
the veteran's death.  The first evidence of treatment for any 
pulmonary condition, including tuberculosis is dated many 
years after the veteran's separation from service.  
Specifically, records from the Veteran's Memorial Medical 
Center indicate that the veteran was admitted to the 
hospital, for a period from April 1969 to November 1969, with 
a diagnosis of active pulmonary tuberculosis.  The next 
available record of treatment for pulmonary tuberculosis is 
dated from July 1976 to September 1976.  The Board notes that 
these diagnoses were made many years after his separation 
from service.  Accordingly, entitlement to service connection 
for the cause of the veteran's death on a presumptive basis 
is not warranted in this instance because neither 
cardiovascular disease nor pulmonary tuberculosis were shown 
within the applicable presumptive period following his 
separation from service.  See 38 C.F.R. § 3.309.  The Board 
now turns to the issue of whether service connection for the 
cause of the veteran's death is warranted based on direct 
causation.

The veteran's service medical records do not show that he 
developed heart disease or pulmonary complications during 
service, nor is there medical evidence of such diseases for 
more than 20 years after separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's cause of 
death.  

The Board has considered the appellant's and her son's 
contentions.  The appellant and her son, however, as 
laypersons, are not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In sum, the evidence shows that the veteran developed heart 
disease, which led to his death, many years after service.  
This fatal condition was not service-connected, nor does any 
competent medical evidence of record demonstrate that it was 
it caused by any incident of service.  Additionally,  there 
is no competent medical evidence of record that demonstrates 
that the veteran's pulmonary tuberculosis was caused by any 
incident of service.  The weight of the evidence shows that 
no disability incurred in or aggravated by service either 
caused or contributed to the veteran's death.  As the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2003; 
rating decisions in February and March 2004; a statement of 
the case in June 2004; and supplemental statements of the 
case in September 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


